DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32b, as shown in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keenum et al. (2014/0112628) in view of Yoscovich et al. (2021/0167723).
With regard to claim 1, Keenum teaches, as shown in figures 1-15 and taught in paragraph 61:
“A cable device 101 and 217 comprising: a cable 203 comprising an optical fiber 301 a connector 101 comprising: a printed circuit board 205 connected to the cable 203 and comprising a ground electrode 1205a; and a conductive case 221a and 221b accommodating the printed circuit board 205; a connecting member 219 provided around a connection between the cable 203 and the connector 101; and a metal shell 501, 315, and 1201 surrounding the cable 203 inside of the connecting member 217, the metal shell being configured to shield electromagnetic interference (EMI) of the cable 203 and the connector 101”.
	Keenum does not teach: “wherein the metal shell comprises a contact portion configured to connect the metal shell to the connector”.
	In the same field of endeavor before the effective filing date of the claimed invention, Yoscovich teaches, as shown in figure 7B: “wherein the metal shell 704b comprises a contact portion (705b and 705c) configured to connect the metal shell 704b to the connector 702”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Yoscovich with the invention of Keenum in order to preserve continuity of the EMI shields (Yoscovich, paragraph 79).

With regard to claim 2, Keenum as modified by Yoscovich teaches: “The cable device
of claim 1”, as shown above.
Keenum also teaches, as shown in figures 1-15: “wherein the metal shell comprises: a metal body having a cylindrical shape”.

With regard to claim 3, Keenum as modified by Yoscovich teaches: “The cable device of claim 1”, as shown above.
Keenum also teaches, as taught in paragraph 54: “wherein the connecting member 219 is formed of an insulating material”.

With regard to claim 4, Keenum as modified by Yoscovich teaches: “The cable device of claim 1”, as shown above.
Neither Keenum nor Yoscovich teach: “wherein the conductive case is connected to the ground electrode”.  However, Yoscovich teaches in paragraphs 68-69 that the conductive case is grounded.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the conductive case to a ground electrode in order to further ground the conductive case and improve shielding.

With regard to claim 5, Keenum as modified by Yoscovich teaches: “The cable device of claim 1”, as shown above.
Yoscovich also teaches, as taught in paragraph 70: “wherein the contact portion is formed of a metallic material (solder is a metallic material)”.

With regard to claim 7, Keenum as modified by Yoscovich teaches: “The cable device of claim 1”, as shown above.
Neither Keenum nor Yoscovich teach: “wherein the contact portion comprises at least one of a metal wire, a metal plate, a metal bar, and a braided wire”.  However, Yoscovich does teach that the contact portion can be many different materials (Yoscovich, paragraph 79). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a metal wire, metal plate, metal bar, or a braided wire, since doing so would enable the metal shell to electrically connect to the connector.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 15, Keenum teaches, as shown in figures 1-15 and taught in paragraph 61: “A cable device 101 and 217 comprising: a cable 203 comprising an optical fiber 301; a connector 101 comprising: a printed circuit board 205 comprising a ground electrode 1205a connected to the cable 203; and a conductive case 221a and 221b accommodating the printed circuit board 205; a connecting member 219 formed of an insulating material, the connecting member 219 being configured to connect the cable 203 to the connector 101; and a metal shell 501, 315, and 1201 surrounding the cable 203 inside of the connecting member 219… the metal shell being configured to shield electromagnetic interference (EMI) of the cable and the connector”.
Keenum does not teach: “and comprising a contact portion connecting the metal shell and the conductive case”.
In the same field of endeavor before the effective filing date of the claimed invention, Yoscovich teaches, as shown in figure 7B: “and comprising a contact portion (705b and 705c) connecting the metal shell 704b and the conductive case 702”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Yoscovich with the invention of Keenum in order to preserve continuity of the EMI shields (Yoscovich, paragraph 79).
Allowable Subject Matter
Claims 8-11, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831